297 Ga. 79
FINAL COPY


                          S15A0299. PRICE v. THE STATE.


      BENHAM, Justice.

      Appellant Cornelius Price was convicted of malice murder and related

crimes for the death of Chad Shirey.1 On the night of the incident, appellant

was riding around with four other young men, including co-indictee DeMario

Holden, who was driving the others in his mother’s mini-van. While at a gas

station, the young men saw the victim driving a 1990 Chevrolet Caprice

which had been upgraded with custom paint and graphics. Appellant told the

others that he wanted to steal the car and asked for Holden’s gun. Holden

began following the victim’s car, and when the victim turned onto a dirt road,

appellant got out of the van, approached the car, said “give it up,” and fired

       1
         The crimes occurred on May 22, 2009. On September 15, 2009, a Richmond County grand
jury returned a true bill of indictment charging appellant with malice murder, felony murder,
hijacking a motor vehicle, and possession of a firearm during the commission of a felony. Appellant
was tried before a jury from June 22, 2010, to June 24, 2010, and the jury returned verdicts of guilt
on all charges. The trial court sentenced appellant to life in prison for malice murder, twenty years
to be served consecutively for hijacking a motor vehicle, and five years to be served consecutively
for possession of a firearm during the commission of a felony. The felony murder count was vacated
as a matter of law. On July 7, 2010, appellant moved for a new trial and amended the motion on
April 22, 2014. The trial court held a hearing on May 5, 2014, and denied the motion for new trial,
as amended, on May 8, 2014. Appellant filed a notice of appeal on May 27, 2014, and the case was
docketed to the January 2015 term of this Court for a decision to be made on the briefs.
the gun at least two times. The victim, who had been hit, tried to flee, but

crashed the car into a tree. The young men fled from the scene. Minutes later,

a woman who was on the passenger side of the victim’s car ran to a

neighbor’s house for help. The victim died of gunshot wounds to his chest

and arm. During his interview with police, appellant confessed that he had

shot the victim, that his motivation in approaching the victim was to steal the

car, and that he was influenced by peer pressure from Holden.

      1. The evidence adduced at trial and summarized above was sufficient

to authorize a rational trier of fact to find appellant guilty beyond a reasonable

doubt of the crimes for which he was convicted. Jackson v. Virginia, 443 U.

S. 307 (99 SCt 2781, 61 LE2d 560) (1979).

      2. On appeal, appellant only raises one enumeration of error,

contending that his confession should have been suppressed because it was

involuntary due to his youth, his eighth-grade education, and his long wait to

be interviewed by authorities. “In ruling on the admissibility of an in-custody

statement, a trial court must determine whether, based upon the totality of the

circumstances, a preponderance of the evidence demonstrates that the

statement was made freely and voluntarily. [Cit.]” Grier v. State, 273 Ga. 363

                                        2
(2) (541 SE2d 369) (2001). An appellate court will not disturb such factual

and credibility determinations unless clearly erroneous. Id.

      In this case, the trial court held a Jackson-Denno2 hearing immediately

before trial commenced. The evidence at the hearing showed that appellant

was arrested one month after the shooting occurred. Authorities arrested

appellant at approximately 6:00 a.m. and took him to the sheriff’s department

where he was placed in the office of one of the investigators working on the

case. While appellant waited, he was not handcuffed or shackled. There was

no evidence presented that appellant asked for and/or was denied food or

drink or denied access to restroom facilities during his wait. Appellant’s

interview began at 9:50 a.m. that same morning. Two officers participated in

appellant’s interview. Appellant told the officers he had completed the eighth

grade.3 Both officers testified that appellant’s rights were read to him and that

appellant did not appear to be under the influence of drugs or alcohol. At the

beginning of the audio-recorded interview, appellant acknowledged that he



       2
           Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
       3
        Although appellant emphasizes in his brief the fact that he was 17 years old at the time of
the crimes, no mention of his age was made by either party during the Jackson-Denno hearing.

                                                3
had been read his rights, that he understood his rights, and that he wanted to

speak with the officers. Appellant never asked for a lawyer and never

invoked his right to silence. The investigators never promised appellant

anything or threatened him in any way. The interview concluded at

approximately 10:12 a.m.

      Under these circumstances, we cannot conclude that the trial court’s

decision to admit appellant’s custodial statement was erroneous. See Green

v. State, 282 Ga. 672 (2) (653 SE2d 23) (2007) (custodial statement made by

youth one month shy of his seventeenth birthday upheld as voluntary).

Accordingly, appellant’s appeal cannot be sustained.

      Judgment affirmed. All the Justices concur.



                            Decided May 11, 2015.

      Murder. Richmond Superior Court. Before Judge Brown.

      James C. Bonner, Jr., Tyler R. Conklin, for appellant.

      Ashley Wright, District Attorney, Madonna M. Little, Joshua B. Smith,

Assistant District Attorneys; Samuel S. Olens, Attorney General, Patricia B.



                                       4
Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant

Attorney General, Vicki S. Bass, Assistant Attorney General, for appellee.




                                      5